Mr. Justice Baker delivered the opinion of the Court: This was a case brought by appellee, Arnold Heap, administrator of Vita Valla, deceased, against Henry Rice et al., appellants, to recover damages for negligently causing the death of his intestate. He recovered a verdict and judgment in the Circuit Court of Cook county, and that judgment was affirmed in the Appellate Court. All questions óf fact involved in the case are, therefore, conclusively settled in favor of appellee, and against appellants. Appellants in their brief and argument do not question the propriety of any ruling of the trial court in either excluding or admitting testimony. An incidental remark is made by counsel for appellants, in their argument, that at the trial they asked the court to give some instructions ivhich were presented, and that some of them were modified, and some of them refused, and that it is thought that the court erred in respect thereto. But it is not specified what instructions were modified, or what instructions Avcrerefused, or upon Avhat ground the claim is made that the court committed error in any of its rulings upon the proffered instructions. In fact, we are unable to discover that any question of law is submitted to us for adjudication. Therefore, the necessary result is, that the judgment of' the Appellate Court must be affirmed, and it is so ordered.. Judgment affirmed.